        Case 2:20-cr-00270-GJP Document 31 Filed 01/06/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

       v.                                             CRIMINAL ACTION
                                                      NO. 20-00270
PETER FRATUS


                                     ORDER

      AND NOW, this 6th day of January 2021, upon consideration of Defendant’s

Motion to Suppress (ECF No. 18) and the Government’s Response (ECF No. 19), and

following a hearing held on December 16, 2020 (ECF No. 28), it is hereby ORDERED

that Defendant’s Motion is DENIED for the reasons set forth in the accompanying

Memorandum.




                                             BY THE COURT:




                                             /s/ Gerald J. Pappert
                                             GERALD J. PAPPERT, J.




                                         1
